                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
DAVID CHRISTOPHER LEE WALTON,
                                                               ORDER
                            Petitioner,
                                                              19-cv-45-bbc
              v.

BRIAN FOSTER,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Petitioner David Walton, who is incarcerated at the Waupun Correctional

Institution, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254.

In an order entered on March 18, 2019, I found that petitioner had presented a “mixed

petition” including both exhausted and unexhausted claims and gave him an opportunity

to decide whether he prefers to: (1) abandon his unexhausted claims and proceed solely

on the claims that have been exhausted; or (2) pursue his unexhausted claims in state

court and have the court dismiss his petition without prejudice for his failure to exhaust

his state court remedies. Dkt. #13. Petitioner has responded to that order, stating that

he is choosing option number two. Dkt. #14. Accordingly, I will dismiss the petition

without prejudice.




                                             1
                                        ORDER

      IT IS ORDERED that the petition filed by petitioner David Christopher Lee

Walton is DISMISSED without prejudice for his failure to exhaust his state court

remedies.

      Entered this 1st day of April, 2019.

                                         BY THE COURT:
                                         /s/
                                         ____________________
                                         BARBARA B. CRABB
                                         District Judge




                                             2
